Citation Nr: 0604887	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating from 40 percent 
disabling, for the veteran's low back disability, to include 
residuals of an injury of the coccyx and lumbosacral strain 
and arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
November 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to a TDIU, and a an increased rating for a the 
veteran's low back condition, rated as 40 percent disabling.  

The veteran's claim was remanded by the Board in February 
2004.  

The veteran's claims are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

In support of the veteran's TDIU claim, he submitted an 
October 2005 statement, in which he also submitted a copy of 
a VA eye examination dated June 2005, and an undated copy of 
a VA spine examination.  The copy of the VA spine examination 
is a truncated version, in that the examination report is 
only the last page of the examination report.  Although the 
report is undated, it appears to be a recent examination, in 
that the claims file does not contain another copy of the 
examination report, either in truncated or complete form.  

In light of the fact that this VA examination would seem to 
be of a recent nature, the veteran's claim for an increased 
rating for his low back disability must be remanded so that a 
complete copy of said examination report can be obtained.  

It is noted that the veteran underwent a VA examination for 
his spine in January 2005.  At the examination, he underwent 
a computerized tomography (CT) scan of the lumbar spine, in 
which the examiner noted in the report that further 
evaluation with an magnetic resonance imaging (MRI) study was 
recommended.  There are notations in the claims file that the 
veteran was to be scheduled for a neurological examination 
based on these findings.  There is another notation that the 
veteran was scheduled for a VA neurological examination on 
June 20, 2005, but failed to report for the examination.  

In light of the need to remand the veteran's claim to obtain 
the aforementioned VA examination, if said examination report 
does not answer the questions posed in the February 2004 
Board remand, the veteran should be scheduled for a VA 
neurological examination that does answer said questions.  

As noted above, the veteran's claim for an increased rating 
from 40 percent for his low back disability must be remanded.  
The claim for an increased rating is inextricably intertwined 
with the veteran's claim for a TDIU.  Holland v. Brown, 6 
Vet.App. 443 (1994).  Accordingly, after the RO adjudicates 
the low back claim, the RO should readjudicate the veteran's 
claim of entitlement to a TDIU under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  Obtain a complete copy of the VA 
examination for the veteran's low back 
that the veteran submitted in October 
2005.  

2.  Determine whether the VA examination 
referenced in paragraph one answers the 
questions posed in the Board's February 
2004 remand.  

3.  If the VA examination can not be 
obtained, or if it does not answer the 
questions posed in the February 2004 
Board remand, the veteran should be 
scheduled for a VA neurological 
examination.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  The examiner should answer the 
following questions:

a) The physician must set forth the 
manifestations of the veteran's 
service-connected low back 
disability and distinguish them from 
any other low back disability found 
to be present.

b) If ankylosis of the thoracolumbar 
spine is present, the examiner must 
state whether it is favorable or 
unfavorable.  For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire 
thoracolumbar spine is fixed in 
flexion or extension, and the 
ankylosis results in one or more of 
the following: difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; or neurologic 
symptoms due to nerve root 
stretching. (Fixation of a spinal 
segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.)

c) The examiner should describe 
whether the veteran has any 
associated objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment.  

d) The examiner should describe 
whether the veteran has 
intervertebral disc syndrome, and if 
he does, the examiner should 
describe the degree of his 
intervertebral disc syndrome, and 
the amount of relief he has from it.  

e) The examiner should describe 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc.  

f) If the veteran has intervertebral 
disc syndrome, the examiner should 
describe whether the veteran has 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician), and if so, whether he 
had such episodes for at least 6 
weeks total duration during the past 
year.  

g) The examiner must provide an 
opinion as to whether it as least as 
likely as not that the veteran's 
service-connected low back and eye 
disabilities render him unable to 
obtain or maintain substantially 
gainful employment.

4.  Readjudicate the veteran's claim of 
entitlement to an increased rating for 
the veteran's low back disability from 40 
percent.  Ensure that the VA examination 
referenced in paragraph one is 
considered.  Thereafter, readjudicate the 
issue of entitlement to a TDIU.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

